Case 15-23443-CMB         Doc 83     Filed 05/06/21 Entered 05/06/21 22:07:14               Desc Main
                                    Document      Page 1 of 3
                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                                BK NO. 15-23443 CMB
   Timothy A. Stewart aka Timothy Alan
   Stewart;                                              Chapter 13
   Gretchen W. Stewart aka Gretchen J.
   Stewart, fka Gretchen Joyce Wagner, aka               Related Documents: 80, 81, 82
   Gretchen Wagner Gettens
                                 Debtor(s)


   Timothy A. Stewart & Gretchen Stewart

                                   Movants
                   vs.

   Freedom Mortgage Corporation

                           Respondent

   Ronda J. Winnecour,
   Trustee




Freedom Mortgage Corporation, by and through its counsel, KML Law Group, P.C. hereby responds to

debtors Motion to Enforce Trustee’s Report as follows:

   1. Admitted.

   2. Admitted.

   3. Admitted.

   4. Admitted.

   5. Admitted.

   6. Denied.

   7. Denied. The Response to Notice of Final Cure agreed that the debtor had cured the pre-petition

       arrears in Part 2 and agreed that the debtor was post-petition current with the next post-

       petition payment being due on 11/1/2020.

   8. Admitted.
Case 15-23443-CMB        Doc 83     Filed 05/06/21 Entered 05/06/21 22:07:14             Desc Main
                                   Document      Page 2 of 3


   9. Admitted. The last payment made by the Chapter 13 Trustee was on 10/26/2020 in the amount

      of $1,275.58. The total amount disbursed by the Chapter 13 Trustee for the mortgage in

      question was $78,304.77.

   10. Admitted.

   11. Admitted.

   12. Admitted.

   13. Admitted. No payment was made by the Debtor or Trustee in November 2020.

   14. Denied. The Bankruptcy was filed on 9/18/2015. As such, the first post-petition payment was

      due on 10/1/2015. Pursuant to the Proof of Claim and Notice of Payment Changes the post-

      petition payments were:


                                                  PAY
            DOC:            FILED: EFFECTIVE: AMOUNT
            POC        11/25/2015 10/1/2015    1254.76
            NOPC        8/29/2016 10/1/2016    1266.46
                        8/29/2017 10/1/2017    1251.86
                       12/11/2018   1/1/2019   1269.57
                        11/7/2019 12/1/2019    1275.58
                        11/4/2020 12/1/2020    1275.65

   15. Denied insofar as the documents speak for themselves.

   16. Admitted.

   17. Respondent is without information or belief as to the communications between the Trustee and

      Debtor.

   18. Denied.

   19. Denied.

   20. Denied.

   21. Denied.
Case 15-23443-CMB            Doc 83    Filed 05/06/21 Entered 05/06/21 22:07:14      Desc Main
                                      Document      Page 3 of 3


   Wherefore, respondent, Freedom Mortgage Company respectfully requests that the motion be

   denied in its entirety.


                                                    Respectfully submitted,

                                                    /s/ Brian C. Nicholas, Esq.
                                                    Brian C. Nicholas, Esq.
                                                    Attorney ID 317240
                                                    KML Law Group, P.C.
                                                    701 Market Street, Suite 5000
                                                    Philadelphia, PA 19106
                                                    bnicholas@kmllawgroup.com


   Dated: May 6, 2021
